Citation Nr: 1110799	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1963 to August 1966.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2007, a statement of the case was issued in September 2008, and a substantive appeal was received in October 2008.  A Board video conference hearing was held in August 2010.  The record was held open for 60 days until October 11, 2010 so that the Veteran could submit additional evidence. 

Additional evidence was submitted in August 2010.  In a January 2011 statement, the Veteran waived RO consideration of this evidence.  


FINDING OF FACT

Low back disability was not manifested during active military service, nor is it otherwise related to such service.   


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by active military service, nor may it be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R.   §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a November 2006 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in November 2006, which was prior to the October 2007 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the November 2006 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, VA treatment records, private treatment records and Social Security Administration (SSA) records.  The record shows that the RO has requested treatment records from all private practitioners identified by the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

In the instant case, a VA examination with nexus opinion is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," with regard to his low back, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  As discussed in detail later in this decision, the Board does not find the Veteran's statements regarding the claimed incident or injury to be credible.  Absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the manifestation of a low back disability in service.  Moreover, given the absence of any competent evidence of the claimed post-service disability until many years after service, any current opinion provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of service connection may not be based on a resort to speculation or even remote possibility).  

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Analysis

The Veteran is seeking entitlement to service connection for a low back disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims that his current low  back disability is due to his duties as a mess cook which required lifting heavy packages of food.  Service personnel records document that the Veteran completed a tour of mess man duties from May 1964 to August 1964.  However, service treatment records are silent with respect any complaints of or diagnosis associated with any low back disability.  Significantly, an August 1966 service examination prior to discharge showed that the spine was clinically evaluated as normal, and again, the Veteran did not relate any complaints associated with a low back disability.  

After discharge, the Veteran did not assert that he had a low back disability related to service until he filed his current claim in October 2006.  In support of his claim, the Veteran submitted a lay statement from his mother providing that when he came home from service, he complained about back trouble and went to the doctor.  He also submitted a statement from his wife in September 2008 indicating that she had been married to the Veteran for 29 years and during that time, he had consistently been going to the Chiropractor for treatment.  She also provided that the Veteran did not trust doctors and only sought treatment with a chiropractor until later in life.   Another lay statement from his cousin also indicated that the Veteran did not have back problems prior to service, but since he returned, he had complained of back problems.    

A September 2004 private treatment record from Eric Sandefur, D.O. showed that the Veteran was seen for multiple complaints.  It was noted that Dr. Sandefur had last seen the Veteran in September 2000 where he complained of low back pain.  The Veteran reported that he had continued to drive trucks for some time, but had to look for other work and had worked for Belding Metal and Heating for a short time.  The assessment was chronic mechanical low back pain.  

The record also includes private treatment records from Elkhorn Chiropractic.  Importantly, these records showed that the Veteran first sought treatment in March 2001 because he twisted wrong when turning and experienced left leg pain.  The diagnosis was lumbosacral strain with radiculitis.  VA treatment records showed that in August 2001, the Veteran presented complaining of low back pain.  Significantly, a March 2002 record showed that the Veteran reported hurting his back in a motor vehicle accident several years ago.  These records showed an assessment of degenerative joint disease, multiple joints.  Treatment records associated with SSA records also showed complains of chronic low back pain.  Importantly, at no point when seeking treatment did the Veteran indicate that his low back pain had continued since service or given any indication that he had injured his low back when lifting heavy packages of food in service.  Further, these records do not link any current low back disability to service.  

Significantly, the record also includes an October 2004 medical disability report.  The examiner observed that the Veteran was prone to embellishment and obtaining definitive history was nearly impossible, but he complained of pain in just about every joint.  Again, the Veteran did not provide any history of injuring his back while in service.  

At the Board hearing, the Veteran testified that he was a mess cook for three months while in service and having to lift heavy packages caused his current back injury.  He indicated that he saw a chiropractor for his back while on leave, but did not seek treatment in service.  However, these records were no longer available.  He reiterated that he had a fear of medical doctors due to his father.  

The record compels a finding that that the preponderance of the evidence is against entitlement to service connection for low back disability.  Importantly, the service treatment records are silent with respect to any finding of or diagnosis of a low back disability.  There is also no competent medical evidence of arthritis of the low back  within one year of discharge from active duty service, so the service incurrence of this disability may not be presumed.  Further, there is no competent medical evidence providing a nexus between a low back disability and service.  Importantly, it was approximately 34 years after the Veteran's discharge from active duty service before any medical evidence of a low back disability so there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board also acknowledges the Veteran's assertions relating his low back disability to service.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While the Veteran is competent to say that he experienced symptoms while in service and to report a continuity of symptoms since service, the Board must assign no probative weight to the Veteran's current assertions that he injured his low back in service or that his low back symptoms have continued to the present as they are inconsistent with his other statements and the other evidence of record.  Importantly, the Veteran's statements as to the cause of his current low back disability have been inconsistent throughout the appeal, and, in turn, have no probative value.  For example, the Veteran has claimed that his back disability was due to lifting heavy packages in service.  However, while seeking medical treatment at the VA in 2002, he claimed that his back had hurt ever since a motor vehicle accident.  Moreover, at no point, during the course of seeking treatment, did the Veteran report that he had injured his back in service.  It would be reasonable to assume that if he had injured his back in this manner, he would have reported it during the course of treatment.  Further, despite the Veteran's assertions concerning a fear of medical doctors, the Board still finds it reasonable to assume that he would have reported low back symptoms in service, especially at his discharge examination, if he was in fact experiencing them.  Given these inconsistencies, the Board must find that the Veteran's statements concerning injuring his back while in service are not credible.  Importantly, there are no service records to support the contention that he injured his back during this time.  

Further, it is reasonable to expect that the Veteran would have reported ongoing problems with his low back since service if he was in fact experiencing them.  Again, the first evidence of any complaints is approximately in 2000, which again was approximately 34 years after his discharge from active duty service.  His failure in this regard also diminishes his credibility regarding a continuity of symptoms since service.  The Board also finds it significant that the October 2004 private examiner found that the Veteran was prone to embellishment and obtaining definitive history was nearly impossible.  This finding by a medical professional also clearly demonstrates that the Veteran cannot be deemed credible.  Accordingly, again, the Board finds that the Veteran is not credible to the extent that he reports any injuries during active duty service as well as a continuity of symptoms since service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)."   

The Board has also considered the lay statements from the Veteran's mother, wife and cousin.  However, none of these persons are competent to report any injuries in service as they do not have firsthand knowledge since they were not present at that time.  Moreover, his wife indicated in 2008 that they had been married 29 years, which would have been approximately around 1979.  Thus, she is also not competent to report any pertinent symptomatology for at least 13 years after service.  Further, with respect to the mother's and cousin's statements of symptoms following service, given the lack of credibility in the Veteran's own statements of pertinent symptomatology over the years; in turn, the Board must find that these statements, which in pertinent part, are reliant on the Veteran's own statements, must also be deemed not credible and, thus, have no probative value.   

In conclusion, a preponderance of the evidence is against the Veteran's claim for low back disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for low back disability is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


